        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 1 of 19



                         UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

PETER MALS,                              :
     Plaintiff,                          :
                                         :
      v.                                 :         No. 3:19-cv-01770 (VLB)
                                         :
SMITH & NEPHEW, INC.                     :
     Defendant.                          :         June 17, 2020
                                         :

                      MEMORANDUM OF DECISION
     GRANTING-IN-PART DEFENDANT’S MOTION TO DISMISS, [ECF NO. 14]

      On November 11, 2019, Plaintiff Peter Mals, a resident of Old Saybrook,

Connecticut, brought the instant complaint under Conn. Gen. Stat. §§ 52-572(m),

52-572(g), and 52-572(h), alleging that defective knee replacement parts made by

Defendant Smith & Nephew, Inc. (“Defendant”) caused him bodily harm following

knee replacement surgery. [ECF No. 1 (Compl.)].

      On December 20, 2019, Defendant filed a motion to dismiss Plaintiff’s

Complaint for failure to adequately plead claims pursuant to Rules 8(a) and

12(b)(6) of the Federal Rules of Civil Procedure. [ECF No. 14]. Defendant claimed

that Plaintiff’s Complaint failed to plausibly state a claim for which relief can be

granted pursuant to Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007), in that the allegations in the Complaint were not

sufficiently detailed. Id.
        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 2 of 19




      On January 10, 2020, Plaintiff filed a motion to amend the Complaint to add

more detail therein, [ECF No. 16], and simultaneously filed an opposition to

Defendant’s Motion to Dismiss. [ECF Nos. 17, 18].

      On January 14, 2020, the Court granted Plaintiff’s timely motion to amend

the original Complaint and denied Defendant’s motion to dismiss. [ECF No. 19].

The Amended Complaint identified the defective knee replacement part as the

unicondylar poly insert (“insert”), provided serial numbers for said part, and

claimed that this defective part had failed and “caused an anterior translation of

the plastic prosthesis.” [ECF No. 20 ¶¶ 9, 11].

      On January 30, 2020, Defendant filed a motion to dismiss the Amended

Complaint for failure to adequately plead claims pursuant to Rules 8(a) and

12(b)(6) of the Federal Rules of Civil Procedure. [ECF No. 25]. Plaintiff filed an

opposition. [ECF No. 27]. For the following reasons, the motion to dismiss is

GRANTED IN PART and DENIED IN PART.

                             I. STANDARD OF REVIEW

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the


                                          2
        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 3 of 19




Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679). “At the second step, a court should determine whether the ‘well-

pleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’”   Id. (quoting Iqbal, 556 U.S. at 679).   “The plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits, and any

documents incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 191 (2d Cir. 2007). The Court may also consider “matters of which

judicial notice may be taken” and “documents either in plaintiffs’ possession or

of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am.

Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica

HomeFirst, Inc., 359 F. Supp. 2d 140, 144 (D. Conn. 2005).

      “Manufacturers in Connecticut are strictly liable for defective products

under § 402A of the Restatement (Second) of Torts.” McConologue v. Smith &


                                          3
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 4 of 19




Nephew, Inc., 8 F. Supp. 3d 93, 99 (D. Conn. 2014). “A product may be defective

due to a flaw in the manufacturing process, a design defect, or because of

inadequate warnings or instructions.” Id. “To recover under the doctrine of strict

liability in tort, a ‘plaintiff must prove that: (1) the defendant was engaged in the

business of selling the product; (2) the product was in a defective condition

unreasonably dangerous to the consumer or user; (3) the defect caused the injury

for which compensation was sought; (4) the defect existed at the time of the sale;

and (5) the product was expected to and did reach the consumer without

substantial change in condition.” Id. (quoting Metro. Prop. & Cas. Ins. Co. v.

Deere & Co., 302 Conn. 123, 131 (2011)).

                                  II. ALLEGATIONS

      In reviewing a motion to dismiss, the Court considers the allegations of the

complaint to be true. Hayden, 594 F.3d at 161.

      Plaintiff is a Connecticut resident who underwent left knee replacement

surgery at Middlesex Hospital on November 16, 2017.         [ECF. No. 20 ¶¶ 1, 7].

Plaintiff was surgically implanted with a UNI Tibinrt, a UNI Tibial Base, and a UNI

Oxinium Femoral Component, all of which were designed, manufactured, and

marketed by Defendant. Id. ¶ 9.

       Less than two months after the surgery, Plaintiff underwent an X-ray for

left knee pain and discomfort. Id. ¶ 10. Testing and examination of the knee

revealed a malfunction of the insert, which caused the knee replacement to shift.


                                           4
        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 5 of 19




Id. ¶¶ 10-11. “[S]pecifically the unicondylar poly insert had failed causing an

anterior translation of the plastic prosthesis.” Id. ¶ 11.

      On January 10, 2018, Plaintiff underwent surgery to remove and replace the

faulty components, specifically the insert.     Id. ¶ 12.    As a result of the failed

implant components, Plaintiff suffered significant mental and physical anguish.

Id. ¶ 14. Plaintiff is likely to undergo multiple knee replacement surgeries in the

future because of the defective parts made by Defendant. Id. ¶ 14.

                                  III. DISCUSSION

      In Counts One through Five, Plaintiff alleges that Defendant is strictly liable

for manufacturing defects, design defects, nonconformance with representations,

and failure to warn, and is generally liable for negligence. Id. ¶¶ 19-45.

      Defendant argues that Plaintiff’s complaint should be dismissed for failure

to plead his claims with the specificity required by Federal Rule of Procedure 8(a),

and because Plaintiff has failed to plausibly state a claim for which relief can be

granted under Rule 12(b)(6). The Court will address each cause of action in turn.

      A.     Count 1: Manufacturing Defect

      Defendant argues that Plaintiff has inadequately pled his cause of action

under Count One for failure to specify how the insert was defectively

manufactured, citing Philadelphia Indemnity Ins. Co. v. Lennox Industries, Inc.,

No. 3:18-cv-00218 (CSH), 2019 WL 1258918, at *4 (D. Conn. Mar. 18, 2019). The

court in Lennox held that for a Plaintiff to properly file a Complaint regarding a


                                           5
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 6 of 19




manufacturing defect, he must provide the Court with adequate information as to

how the part was defective, which, Defendant argues, Plaintiff did not do here.

      Plaintiff counters that he has met his pleading burden by identifying the

insert as the defective part of the knee replacement product, providing its exact

batch and serial number, and explained how it failed, the “anterior translation,”

which is sufficient to bolster his claim that a failure in the insert caused the knee

replacement to dislocate. Plaintiff argues that under the deferential standard of

review given to complaints under Steel Co. v. Citizens for a Better Evn’t, 523 U.S.

83 (1998), he has sufficiently alleged the details of a manufacturing defect in his

Amended Complaint and provided adequate notice to the Defendant.

      The Court agrees with the Plaintiff for the following reasons. First, the

Lennox court explained what would not satisfy the manufacturing defect pleading

standard, in that case for an allegedly defective furnace blower motor.            A

complaint is defective if it “contains no facts indicating the specific component or

mechanism that was defective, nor [if] it [has not] otherwise identified, even in

abstract terms, a particular problem with the subject blower motor. ‘Pointing to

the entirety of the device in question, without more, is not sufficient to state a

claim of [a] defect.’” Lennox, 2019 WL 1258918, at *4 (quoting Karazin v. Wright

Med. Tech., Inc., No. 3:17-cv-00823 (JBA), 2018 WL 4398250, at *4 (D. Conn. Sept.

14, 2018), reconsideration denied, 2018 WL 6067235 (D. Conn. Nov. 19, 2018)).

Here, Plaintiff has alleged much more detail than simply pointing to the knee


                                         6
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 7 of 19




replacement kit as a whole and alleging that it was somehow defective. Rather,

he has alleged that it was the “unicondylar poly insert [that] failed causing an

anterior translation of the plastic prosthesis,” [ECF No. 20 ¶ 11], which was

discovered during post-surgical “examination and testing.” Id. Courts have held

alleging a knee replacement manufacturing defect with this degree of specificity

sufficient. See Williamson v. Stryker Corp., No. 12 Civ. 7083 (CM), 2013 U.S. Dist.

LEXIS 104445, at *12-13 (S.D.N.Y. July 23, 2013) (denying motion to dismiss knee

replacement manufacturing defect claim when complaint alleged “implant was

overstressed and that screws in the implant were bending, broken and/or

otherwise malfunctioning.”); Houtz v. Encore Med. Corp., No. 4:14-cv-0536, 2014

U.S. Dist. LEXIS 170481, at *18 (M.D. Pa. Dec. 10, 2014) (denying motion to

dismiss knee replacement manufacturing defect claim when complaint alleged

knee replacement “tibial post and polyethylene[] was defective because it

spontaneously failed, necessitating a new knee replacement.”); Thompson v.

DePuy Orthopaedics, Inc., No. 1:13-cv-00602, 2014 U.S. Dist. LEXIS 85849, at *9

(S.D. Ohio June 24, 2014) (denying motion to dismiss knee replacement

manufacturing defect claim when complaint alleged knee replacement because

“the portion of the [knee replacement] product that failed [must] be identified and

is so identified in the complaint.”). As Williamson held, a court must not, at the

motion to dismiss a manufacturing defect claim stage, “require the plaintiff to

possess technical or scientific knowledge about the inner workings of the


                                        7
        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 8 of 19




product, which would contravene the notice pleading requirement of Federal Rule

of Civil Procedure 8, even under the Iqbal-Twombly standard.” 2013 U.S. Dist.

LEXIS 104445, at *11 (citing Ohuche v. Merck & Co., No. 11 Civ. 2385 (SAS), 2011

U.S. Dist. LEXIS 73904, at *8-9 (S.D.N.Y. July 7, 2011)).

      Moreover, as stated in Defendant’s cited McConologue case, “. . . district

courts must keep in mind that much of the product-specific information about

manufacturing needed to investigate such a claim fully is kept confidential by

federal law.” 8 F. Supp. 3d at 109. As other courts in this District have noted,

“much of the critical information . . . is kept confidential as a matter of federal

law” due to medical device regulations and “will, therefore, be unavailable to a

plaintiff without discovery.” Simoneau v. Stryker Corp., No. 3:13-cv-01200 (JCH),

2014 WL 1289426, at *6 (D. Conn. 2014) (quoting Bausch v. Stryker Corp., 630 F.3d

546, 560 (7th Cir. 2010)). While the standard annunciated in Lennox requires that

a Plaintiff identify how a part is defective, the Court must keep in mind that

certain information about the manufacturing process is kept secret from Plaintiff

and may not be discoverable to him at this time.

      Furthermore, the Court distinguishes Defendant’s cited McConologue case

from the case at bar. In the former, a mistake in the manufacturing process of an

entire batch of hip replacements required Defendant to disclose the exact mistake

in manufacturing under FDA regulations. Because of that, there was ample detail

regarding Defendant’s manufacturing process available to Plaintiff for inclusion


                                          8
           Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 9 of 19




in the complaint. In the case at bar, without confidential information about the

manufacturing process provided to him by Defendant, the most notice Plaintiff

can provide to Defendant about the defect is the unique serial number of his

insert and information about how exactly it failed in Plaintiff’s case.

          Additionally, the Court held in Karazin that the pleading standards

discussed in McConologue do not establish a “pleading floor” that Plaintiffs must

surpass, but rather frame the Court’s review of manufacturing defects on a case

by case basis. 2018 WL 4398250, at *3.

          The standards under Rule 8(a) do not require a full factual explanation of

the claim, only a short and concise statement of plausible facts which place the

Defendant on notice of the charges being brought against it. Plaintiff’s Amended

Complaint contains allegations which place Defendant on notice of the exact

insert in question and how it failed. While Plaintiff’s Amended Complaint would

benefit from specific allegations of manufacturing defect, this information may

not be discoverable to Plaintiff at this time, and the Court must not penalize him

for it.

          The Court finds that the Plaintiff has sufficiently alleged that the knee

replacement insert implanted in his body was defective and meets the pleading

standards set forth in Iqbal and Twombly.         Plaintiff has pleaded that (1) he

received an insert manufactured by Smith & Nephew; (2) less than two months

after his surgery, he underwent an X-ray for pain and discomfort associated with


                                           9
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 10 of 19




his knee replacement; (3) his specific insert, which he has provided both a batch

and serial number for, was examined by his doctor and determined to be the

cause of the malfunction in that it caused improper “anterior translation”; (4) the

plaintiff underwent surgery to have the knee replacement removed; and (5) will

require more surgeries in the future. [ECF No. 20 ¶¶ 9-14]. As a result, Plaintiff

has met his burden and provided Defendants with sufficient notice about which

parts were defective, and the Court must DENY the motion to dismiss Count One.

      B.    Count 2: Design Defect

      Defendant argues that Plaintiff has inadequately pled his cause of action

under Count Two for failure to specify how the insert was defectively designed,

citing Moss v. Wyeth, claiming that Plaintiff did not sufficiently allege a design

defect claim under the “consumer expectations test” or the “risk-utility test.”

[ECF No. 26 at 7-8 (citing Moss v. Wyeth, 872 F. Supp. 2d 162, 166 (D. Conn.

2012))].

      Plaintiff counters that he has sufficiently met the Rule 8(a) pleading

requirements for Count Two by stating that the knee replacement was more

dangerous than a reasonable consumer could have expected by failing in two

months, or that Defendant could have reduced the risk to Plaintiff by using an

alternative knee design. The Court agrees with the Plaintiff and must DENY the

motion to dismiss for the following reasons.




                                        10
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 11 of 19




      Defendant accurately cites the definition of design defect from Moss v.

Wyeth, namely one “which is “otherwise properly manufactured but is

nonetheless unreasonably dangerous because its attributes can cause an

unexpected injury,” [ECF No. 26 at 7 (quoting Moss, 872 F. Supp. 2d at 166)], but

fails to properly address the “ordinary consumer expectations test.”           The

ordinary consumer expectations test states that a design defect exists when it

“failed to perform as safely as an ordinary consumer would expect when used in

a reasonably foreseeable manner.”      Moss, 872 F. Supp. 2d at 166.       A knee

replacement is a surgery which is expected to last a patient an extended period of

time, certainly longer than the two months in which it was implanted in Plaintiff’s

knee. To satisfy the pleading requirement for a design defect, Plaintiff simply

needs to allege that his knee replacement failed to perform as safely as an

ordinary consumer would expect, which he asserts through the two-month life

span of the insert in his Complaint. This statement is supported by the testing

and examination of Plaintiff’s knee by doctors, which taken as true would support

the idea that the insert failed to perform safely as an ordinary customer would

expect.

      While Defendant attempts to dismiss Plaintiff’s case for failure to specify a

design that would reduce the danger to him, Defendant’s case cited in support

does not require Plaintiff to do so. “[T]he Connecticut Supreme Court has

consistently held that proof of a feasible alternative design (a euphemism for


                                        11
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 12 of 19




avoidability) is not an essential element of a plaintiff’s prima facie case for

defective design.” Moss, 872 F. Supp. 2d at 169 (citing Potter v. Chicago

Pneumatic Tool Co., 241 Conn. 199, 216-17 (1997)); Potter, 241 Conn. at 216-17

(“In our view, the feasible alternative design requirement imposes an undue

burden on plaintiffs that might preclude otherwise valid claims from jury

consideration.”).   Requiring Plaintiff to identify a specific alternative design

places too great a burden on him to meet pleading requirements, and courts

instead require that Plaintiffs establish the dangerous condition of the product as

evidence of a design defect. “Connecticut courts have traditionally taken a liberal

view to design defect claims.      For example, courts have held that it is not

necessary that the plaintiff in a strict tort action establish a specific defect as

long as there is evidence of some unspecified dangerous condition.” Moss, 872

F. Supp. 2d at 169 (citing Potter, 241 Conn. at 225) (internal citations omitted).

This is as opposed to other jurisdictions “that take a narrower approach to

design defect liability by requiring a plaintiff to prove the feasibility of an

alternative design as part of her prima facie case.” Id. at 170.

      Defendant’s other cited cases are not to the contrary. In Karazin, the Court

dismissed a design defect claim when the plaintiff’s hip replacement failed after

ten years, and plaintiff only “[p]oint[ed] to the entirety of the device in question,

without more, [which wa]s not sufficient to state a claim of design defect.” 2018

WL 4398250, at *4. Here, Plaintiff has pointed to the “unicondylar poly insert”


                                         12
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 13 of 19




which improperly “caused an anterior translation of the plastic prosthesis,” [ECF

No. 20 ¶ 11], as the improperly designed portion of the knee replacement device.

In Goldin v. Smith & Nephew, Inc., the court analyzed plaintiff’s claim under New

York, not Connecticut law, and found plaintiff’s design defect claim wanting

because plaintiff relied on the “bare fact of [a] voluntary recall” and “ask[ed] the

Court to take judicial notice of the fact that ‘most hip implants do not dislocate

during revision surgery,’” rather than pointing to a specific area of mis-design.

No. 12 Civ. 9217 (JPO), 2013 WL 1759575, at *4 (S.D.N.Y. Apr. 24, 2013). Finally, in

Bertini v. Smith & Nephew, Inc., the Eastern District of New York found plaintiff’s

design defect claim lacking when it only alleged “that the device did not perform

as intended” and was the subject of a recall. No. 13 Civ. 0079 (BMC), 2013 U.S.

Dist. LEXIS 171021, at *8 (E.D.N.Y. July 15, 2013). Here, Plaintiff has done more

than the plaintiffs in Defendant’s cited cases.

      The Court finds that the Plaintiff has met his burden by alleging that the

product was more dangerous than the average consumer would expect. This is

supported by the allegation that the insert failed within two months of

implantation and is corroborated by the fact that his doctor examined and tested

the insert and found it to be defective. As a result, the motion to dismiss Count

Two is DENIED.




                                         13
         Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 14 of 19




        C.    Count 3: Defect due to Nonconformance with Representations

        Defendant argues that Count Three of Plaintiff’s Complaint should be

dismissed for two reasons; first, a “defect due to nonconformance with

representations” is not a recognized cause of action under Connecticut law, and

second, if this count is akin to “misrepresentation,” that Plaintiff has not met the

required pleading standard, because he has failed to state who made the

representations about the safety of the knee insert, what was said, and when and

how these representations were made. [ECF No. 26 at 9-13]. Plaintiff does not

oppose Defendant’s arguments as regards this Count. See generally [ECF No.

27]. For the following reasons, the Court will GRANT the motion to dismiss Count

Three.

        The   Court   recognizes    that   “defect   due   to   nonconformance   with

representations” is not a valid cause of action under Connecticut law, but as

Defendant suggests, [ECF No. 26 at 10], Plaintiff appears to be alleging a claim for

negligent misrepresentation.       Assuming without deciding that this is so, the

Court analyzes this count on the merits. It is feasible that Plaintiff is asserting a

misrepresentation claim, and the facts stated in the claim might support it as

such.

        Courts require a heightened standard of pleading under Rule 9(b) for

claims of misrepresentation. McCullough v. World Wrestling Entm’t, Inc., 172 F.

Supp. 3d 528, 561 (D. Conn. 2016). Under this standard, Plaintiff must “(1) specify


                                           14
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 15 of 19




the statements that the plaintiff contends were fraudulent, (2) identify the

speaker, (3) state where and when the statements were made, and (4) explain why

the statements were fraudulent.” Rombach v. Chang, 355 F.3d 164, 170 (2d Cir.

2004) (citing Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)).

Plaintiff alleges that the Defendant company made statements to Plaintiff and/or

Plaintiff’s physician that the knee implants were safe for surgery.        However,

Plaintiff’s complaint is insufficient to meet the specificity standards of Rule 9(b),

which require Plaintiff to identify the specific speaker, statements, time, and

location in which those statements were made, which Plaintiff plainly has not

done. Because Plaintiff fails to meet the burden for specificity in Count Three of

his Complaint, the Court must GRANT Defendant’s motion to dismiss.

      D.     Count 4: Failure to Warn

      Defendant argues that Count Four of Plaintiff’s Complaint should be

dismissed for failure to state which parts of the implant were defective, what

warnings should have been provided, and how the warnings were inadequate.

Plaintiff counters that his Complaint is adequately specific regarding Defendant’s

failure to warn. For the following reasons, the Court will GRANT the motion to

dismiss.

      First, Defendant is correct that “Plaintiff has failed to offer a single fact

explaining what warning Smith & Nephew did provide, how it was inadequate or

what the warning should have stated.” [ECF No. 26 at 13]. Because of that,


                                         15
        Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 16 of 19




Plaintiff has failed to meet the pleading standard for failure to warn. Under the

precedent cited by Defendant in Philadelphia Insurance Indemnity Co. v. Lennox,

this is merely a conclusory allegation which cannot stand. In Lennox, Plaintiff’s

brief only asserted that the blower motor he purchased from Defendants was

“defective and unreasonably dangerous” without providing any allegations

regarding the warnings that were provided. Lennox, 2019 WL 1258918, at *3. The

Court found this wanting because “[a]bsent even basic factual support for this

claim – for example, whether the blower mower was accompanied with any

warnings or instructions at all and, if so, what they stated and why they were

inadequate – Plaintiff’s claim is nothing more than a conclusory assertion that the

Court must disregard.” Id. The same is true here. Plaintiff does identify the

unicondylar poly insert as the defective part and claims that he should have

received warning that failure of the insert could cause failure of the entire knee

replacement device, but he has failed to specify what warnings he did receive

about the product and how they were deficient.

        Plaintiff has failed to meet the pleading burden to satisfy Iqbal and

Twombly, and as a result, the Court must GRANT the motion to dismiss Count

Four.

        E.    Count 5: Negligence

        Defendant argues that Count Five of Plaintiff’s Complaint is a conclusory

summary of the previous counts and should be dismissed for failure to state a


                                        16
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 17 of 19




specific claim. Plaintiff counters generally that Count Five should survive the

motion to dismiss because it asserts that Defendant negligently designed,

manufactured, and marketed the insert, which they should have known was likely

to fail and cause the knee replacement to dislocate. For the following reasons, the

Court will GRANT the motion to dismiss.

      Plaintiff insufficiently establishes the elements of a cause of action for his

allegations in Count Five and fails to provide enough factual evidence to move

the Count beyond the realm of possibility and into plausibility. “The elements of

a negligence cause of action under Connecticut law are duty, breach of that duty,

causation and actual injury.” Duverge v. United States, No. 3:10-cv-1922 (JGM),

2017 WL 4927658, at *7 (D. Conn. Oct. 31, 2017). Under the pleading standard set

forth in Twombly, Plaintiff must establish each element of negligence in a manner

that is factually plausible. The Court finds that Plaintiff has not met this burden.

      Plaintiff alleges that Defendant has a duty of care to Plaintiff in the design

and manufacture of its products so that they will be safe for surgical use.

Plaintiff further alleges that through the design and manufacturing of the insert,

Defendant breached that duty, as the insert failed in less than two months after

being surgically inserted into Plaintiff’s body.     But other than that lone fact,

Plaintiff’s complaint lacks any detail regarding Defendant’s alleged negligence.

      As Defendant argues, “[t]hese conclusory allegations without factual

support do not suffice to state a claim for negligence.” [ECF No. 26 at 15]. As the


                                          17
       Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 18 of 19




Court in Karazin stated, “although the Court finds that Plaintiffs’ strict liability

manufacturing defect claim is pled with sufficient detail, those allegations include

no factual support for an inference that negligence caused that manufacturing

defect. In the absence of any specific factual allegations whatsoever as to the

nature of Defendant’s breach of its duty of care, Plaintiffs have not met their

pleading burden on their negligence claims.” 2018 WL 4398250, at *7; see also In

re Pamidronate Prods. Liab. Litig., 842 F. Supp. 2d 479, 485 (E.D.N.Y. 2012)

(“[P]laintiffs’ allegations of negligence based on the failure to exercise

reasonable care in testing and manufacturing pamidronate fail because the

Complaint merely makes a conclusory allegation of negligence, without any

factual support for this cause of action.”). The same applies here. As a result,

Plaintiff has not sufficiently established his cause of action for negligence, and

the Court must GRANT the motion to dismiss Count Five.

                                IV. CONCLUSION

      For the foregoing reasons, the motion to dismiss the Amended Complaint,

[ECF No. 25], is GRANTED IN PART and DENIED IN PART. Counts Three, Four

and Five are dismissed with prejudice.       The Parties are invited to discuss

settlement and file a joint motion for a settlement conference on the docket

should they consider such to be a productive use of their time.




                                        18
Case 3:19-cv-01770-VLB Document 28 Filed 06/17/20 Page 19 of 19




                                      IT IS SO ORDERED

                                      __________/s/______________

                                      Vanessa L. Bryant
                                      United States District Judge


Dated at Hartford, Connecticut: June 17, 2020.




                                 19
